DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 2, 7 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the aforementioned claims set forth a series of physical structures/configurations that are well beyond that which is disclosed within the Holmes reference (discussed in greater depth infra), which is the prior art closest to Applicants’ claimed invention, and there would be no obvious reason to modify Holmes to satisfy each of Applicants’ pertinent limitations, as such modifications would be likely to render the Holmes assembly incapable of continuing to operate/behave in the particular manner set forth within the reference itself (given the particularly sensitive nature of such optical assemblies), which would be strongly indicative of an application of improper hindsight reasoning.
The Office acknowledges that claim 16 was objected to in the previously issued Office Action, but in view of Applicants’ substantial and material amendments to independent claim 1, claim 16 is not objected to within the instant Office Action.
Claim 2 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 5-6 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim 2 limitation of “wherein the in-phased portions and out-phased portions are phased relative to the array of focusing elements such that when the array of focusing elements focus on the in-phased portions, substantially all portions of the array of control pattern elements are in focus” is unclear.  Exactly what structure/configuration is sought?  Please review/revise/clarify.
The claim 5 recitation of “at least two targeting images of a set of targeting images are synthetic images projected by the image projection system and the reward image is a synthetic image projected by the image projection system” conflicts with the claim 1 recitations of “a first set of image icons, which… project a targeting image” and “a second set of image icons, which… project a reward image”.  Exactly which elements “project” the respective targeting and reward images?  Please review/revise/clarify.
The claim 6 recitation of “at least one targeting image” conflicts with the claim 1 recitation of “a targeting image”.  Exactly what structure/configuration is sought?  Please review/revise/clarify.
As indicated in the previously issued Office Action, the claim 20 recitation of “deep image” is unclear.  Exactly what structure/configuration is sought?  Please review/revise/clarify.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-6, 8-9, 13-18 and 20-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2013/0056971 to Holmes (“Holmes”).
Regarding claim 1, Holmes anticipates a micro-optic (para. 6) security device (e.g. security device 10, as shown in fig. 14) comprising: an image projection system (e.g. assembly of layers shown in fig. 14) comprising: i) an array of focusing elements (e.g. layer of microfocusing elements 22, as shown in fig. 14); ii) an array (fig. 14) of image icon elements (e.g. layer of microimage element array 100) disposed proximate to (fig. 14) the array of focusing elements (aforementioned layer of microfocusing elements 22) such that at least one synthetic image (e.g. magnified versions of the microimage elements, as discussed at para. 9, and suggested as being viewed by the eye in fig. 14) is projected by (fig. 14) the image projection system (aforementioned assembly of layers shown in fig. 14) when at least portions (fig. 14) of the array of image icon elements (100) are viewed through (fig. 14) at least portions (fig. 14) of the array of focusing elements (aforementioned layer of microfocusing elements 22), a) wherein the array of image icon elements (100) comprises (fig. 14) a first set of image icons (e.g. array 110), which when viewed through (para. 114) the array of focusing elements (aforementioned layer of microfocusing elements 22), project (para. 114) a targeting image (e.g. a magnified “20” image 11, as discussed at para. 114 and shown in figs. 2a-c), wherein the targeting image (aforementioned magnified “20”) is a synthetically magnified image (para. 114), b) wherein the array of image icon elements (100) comprises (fig. 14) a second set of image icons (e.g. array 120), which when viewed through (para. 114) the array of 
	Regarding claim 3, Holmes anticipates the micro-optic security device of claim 1, wherein the array of control pattern elements (aforementioned instances of polymeric resin 255, and openings between said instances) occlude (fig. 14; note that per para. 195, resin 255 may be opaque) portions (e.g. areas beneath resin 255) of the array of image icon elements (100).
	Regarding claim 4, Holmes anticipates the micro-optic security device of claim 1, wherein control pattern elements (e.g. aforementioned instances of polymeric resin 255 individually, and openings between said instances individually) of the array of control pattern elements (aforementioned instances of polymeric resin 255, and openings between said instances) comprise windows (aforementioned openings between instances of polymeric resin 255) through which the reward image 
	Regarding claim 5, Holmes anticipates the micro-optic security device of claim 1, wherein at least two targeting images (e.g. two instances of the aforementioned magnified “20”) of a set of targeting images (e.g. total set of instances of the aforementioned magnified “20” resulting from each instance of array 110, as suggested in fig. 2 and para. 132) are synthetic images (para. 114) projected by (fig. 14) the image projection system (aforementioned assembly of layers shown in fig. 14) and the reward image (aforementioned magnified “crest”) is a synthetic image (para. 114) projected by (fig. 14) the image projection system (aforementioned assembly of layers shown in fig. 14).
	Regarding claim 6, Holmes anticipates the micro-optic security device of claim 1, wherein at least one targeting image (aforementioned magnified “20”) further includes an optical image (e.g. holographic image generating structures 400, as discussed at para. 248).
	Regarding claim 8, Holmes anticipates the micro-optic security device of claim 1, wherein at least one targeting image (aforementioned magnified “20”) of a set of targeting images (e.g. total set of instances of the aforementioned magnified “20” resulting from each instance of array 110, as suggested in fig. 2 and para. 132) has a dynamic effect (e.g. parallax motion discussed at para. 121) and the reward image (aforementioned magnified “crest”) has a dynamic effect (e.g. parallax motion discussed at para. 121).
	Regarding claim 9, Holmes anticipates the micro-optic security device of claim 1, wherein a spatial coordination between targeting images (aforementioned magnified “20”) of a set of targeting images (e.g. total set of instances of the aforementioned magnified “20” resulting from each instance of array 110, as suggested in fig. 2 and para. 132) is based on at least one of: a predetermined location of (fig. 2) the at least one targeting image (aforementioned magnified “20”), a predetermined color4DOCKET No. CCURO1-01037APPLICATION No. 15/733,314 PATENTchange of the at least one targeting image, or a predetermined size change of the at least one targeting image.

	Regarding claim 14, Holmes anticipates the micro-optic security device of claim 1, wherein an optical spacer (e.g. substrate 20) is disposed between (fig. 14) the array of focusing elements (aforementioned layer of microfocusing elements 22) and the array of image icon elements (100).
	Regarding claim 15, Holmes anticipates the micro-optic security device of claim 1, wherein image icon elements (e.g. individual instances of microimages within array 100, as shown in fig. 14) of the array of image icon elements (100) comprise at least one of microstructured voids (e.g. recesses discussed at para. 38), posts (fig. 14) or a combination thereof integrated into a microstructured layer (fig. 14).
	Regarding claim 16, Holmes anticipates the micro-optic security device of claim 15, wherein a contrasting material (fig. 14; note the existence of lighter and darker instances of microimages within array 100) is disposed in or on at least part of (fig. 14) the microstructured voids (aforementioned recesses discussed at para. 38), the posts (fig. 14), or a combination thereof.
	Regarding claim 17, Holmes anticipates the micro-optic security device of claim 1, wherein the array of focusing elements (aforementioned layer of microfocusing elements 22) are selected from a group which includes lenticular lenses, cross-hatched lenticular lenses, non-cylindrical lenses (para. 39), micro-mirrors (para. 6, 39-40 and 208) or any combination thereof.
	Regarding claim 18, Holmes anticipates the micro-optic security device of claim 1, wherein focusing elements (e.g. individual instances of microfocusing elements 22) of the array of focusing elements (aforementioned layer of microfocusing elements 22) comprise at least one of non-cylindrical 
	Regarding claim 20, Holmes anticipates the micro-optic security device of claim 1, wherein at least one of a targeting image (aforementioned magnified “20”) or a reward image (aforementioned magnified “crest”) is a floating image (para. 29 and 181), an image appearing below (para. 29 and 181)6DOCKET No. CCURO1-01037APPLICATION No. 15/733,314PATENT the micro-optic security device (10), or an image that can transition from a floating image to a deep image.
	Regarding claim 21, Holmes anticipates a method of producing the micro-optic security device of claim 1, comprising: i) providing (fig. 14) an image projection system (aforementioned assembly of layers shown in fig. 14) having an array of image icon elements (aforementioned layer of microimage element array 100) integrated with (fig. 14) an array of control pattern elements (aforementioned instances of polymeric resin 255, and openings between said instances) and layered with (fig. 14) an array of focusing elements (aforementioned layer of microfocusing elements 22) such that at least one synthetic image (aforementioned magnified versions of the microimage elements, as discussed at para. 9, and suggested as being viewed by the eye in fig. 14) is projected by (fig. 14) the image projection system (aforementioned assembly of layers shown in fig. 14) when at least portions (fig. 14) of the array of image icon elements (100) is viewed through (fig. 14) at least portions (fig. 14) of the array of focusing elements (aforementioned layer of microfocusing elements 22), ii) wherein the micro-optic security device (10) provides at least two targeting images (e.g. two instances of the aforementioned magnified “20”) that are spatially coordinated (fig. 2) such that at a predetermined alignment phase (para. 123) in-phased portions (e.g. aforementioned instances of polymeric resin 255) of the array of control pattern elements (aforementioned instances of polymeric resin 255, and openings between said instances) are in focus (e.g. at least sufficiently “in focus” to be viewed by an observer, as shown in fig. 14) and at least .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Holmes.
	Regarding claim 19, Holmes discloses the micro-optic security device of claim 1, but does not disclose wherein focusing elements (e.g. individual instances of microfocusing elements 22) of the array of focusing elements (aforementioned layer of microfocusing elements 22) comprise focusing elements (aforementioned individual instances of microfocusing elements 22) with an f # of less than 3 and a diameter of less than 50 micrometers.
	However, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 
	Accordingly, it would have been obvious to a person of ordinary skill in the art at the time of the invention to apply such f# and diameter measurements to the assembly, in order to provide the benefit of yielding a resultant optical effect as desired.
Response to Arguments
In view of Applicants’ substantial and material amendments to independent claim 1, a further search of the pertinent areas of prior art has been executed.  Accordingly, Applicants’ arguments with respect to the previously issued basis of rejection have been considered, but are moot because the newly applied ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN V LEWIS whose telephone number is (571)270-5052.  The examiner can normally be reached on M-F 7:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel J. Troy can be reached on (571) 270-3742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JUSTIN V LEWIS/Primary Examiner, Art Unit 3637